The opinion of the Court was drawn up by
Cutting, J.
R. S., c. 82, § 18, among other things, provides that — “in all civil actions, if the defendant appears, he shall, at least fourteen days before the next term after his appearance, file with the clerk a brief specification of the grounds of his defence, and the plaintiff may demur to such specifications, and the demurrer shall be disposed of as in other cases.”
And by Rule 9 of this Court — “ Parties filing specifications of the nature and grounds of defence shall in all cases be confined, on the trial of the action, to the grounds of the defence therein set forth; and all matters set forth in the writ *351and declaration, -which are not specifically denied, shall be regarded as admitted for the purposes of the trial.”
In 1856, in the case of Ames v. Palmer, 42 Maine, 197, a similar statute received a judicial construction, wherein the Court adjudged that — “more was required, (referring to specifications,) than a mere statement that the plaintiff had no claim. The plea of the general issue, which could be filed at any time before the trial commenced, would indicate this.” And, now long after the promulgation of the statute, the rule and the decision, we are met, in the case at bar, with the following, so called, “specifications,” viz. — “The defendant will call upon the plaintiff to make out his.case; he will plead the general issue.” The ruling of the Judge must have been pro forma.
We shall endeavor to administer the law as we find it, and especially a law so beneficial in practice.

Exceptions sustained.


Specifications bad.

Tenney, C. J., and Bice, Appleton, and May, JJt, concurred.